UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2014 Item 1: Schedule of Investments Vanguard California Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2014 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.3%) California (100.3%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.050% 9/5/14 LOC 6,650 6,650 ABAG Finance Authority for Nonprofit Corps. California Revenue (Institute for Defense Analyses) VRDO 0.050% 9/5/14 LOC 6,945 6,945 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.050% 9/5/14 LOC 55,000 55,000 ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.060% 9/5/14 LOC 12,705 12,705 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.050% 9/5/14 LOC 5,485 5,485 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/15 5,000 5,142 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/15 1,000 1,028 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.060% 9/5/14 5,000 5,000 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.040% 9/5/14 LOC 8,300 8,300 California Community College Financing Authority TRAN 2.000% 6/30/15 5,000 5,077 California Department of Water Resources Power Supply Revenue 4.000% 5/1/15 2,140 2,195 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 7,335 7,572 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 1,000 1,032 1 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.050% 9/5/14 4,100 4,100 California Department of Water Resources Water System Revenue CP 0.080% 10/21/14 6,269 6,269 California Education Note Participations Program TRAN 1.500% 6/30/15 7,000 7,080 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.040% 9/5/14 55,800 55,800 California Educational Facilities Authority Revenue (Stanford University) CP 0.130% 10/16/14 15,000 15,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.100% 1/30/15 10,000 10,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.050% 9/5/14 4,000 4,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.050% 9/5/14 4,435 4,435 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.060% 9/5/14 3,000 3,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.060% 9/5/14 4,000 4,000 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.050% 9/5/14 14,800 14,800 California GO VRDO 0.020% 9/2/14 LOC 20,225 20,225 California GO VRDO 0.030% 9/2/14 LOC 4,600 4,600 California GO VRDO 0.040% 9/2/14 LOC 4,725 4,725 California GO VRDO 0.030% 9/5/14 LOC 27,000 27,000 California GO VRDO 0.030% 9/5/14 LOC 13,000 13,000 California GO VRDO 0.030% 9/5/14 LOC 10,050 10,050 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.030% 9/5/14 LOC 6,725 6,725 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.040% 9/5/14 LOC 800 800 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.040% 9/5/14 LOC 1,200 1,200 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.040% 9/5/14 LOC 13,495 13,495 1 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB VRDO 0.050% 9/5/14 LOC 35,000 35,000 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) TOB VRDO 0.060% 9/5/14 5,000 5,000 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) TOB VRDO 0.080% 9/5/14 4,475 4,475 2 California Health Facilities Financing Authority Revenue (Memorial Health Services) PUT 0.120% 3/27/15 15,000 15,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.040% 9/5/14 12,000 12,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.040% 9/5/14 56,100 56,100 1 California Health Facilities Financing Authority Revenue (Providence Health Services) TOB VRDO 0.060% 9/5/14 20,025 20,025 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.030% 9/5/14 LOC 8,000 8,000 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.040% 9/5/14 LOC 12,020 12,020 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.050% 9/5/14 LOC 14,225 14,225 1 California Health Facilities Financing Authority Revenue (St. Joseph Health System) TOB VRDO 0.050% 9/5/14 15,000 15,000 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.050% 9/5/14 6,700 6,700 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.060% 9/5/14 3,750 3,750 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.060% 9/5/14 17,105 17,105 California Housing Finance Agency Home Mortgage Revenue VRDO 0.040% 9/5/14 LOC 21,600 21,600 California Housing Finance Agency Home Mortgage Revenue VRDO 0.050% 9/5/14 LOC 6,400 6,400 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.050% 9/5/14 LOC 8,300 8,300 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) VRDO 0.040% 9/5/14 LOC 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.020% 9/2/14 LOC 10,325 10,325 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.030% 9/5/14 LOC 30,615 30,615 California Infrastructure & Economic Development Bank Revenue (Buck Institute for Age Research) VRDO 0.040% 9/5/14 LOC 23,300 23,300 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.625% 2/1/15 (Prere.) 7,000 7,159 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.000% 2/1/15 (Prere.) 8,000 8,194 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.250% 2/1/15 (Prere.) 11,025 11,305 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.020% 9/2/14 LOC 1,400 1,400 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.020% 9/2/14 LOC 2,700 2,700 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.030% 9/2/14 LOC 12,200 12,200 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.030% 9/2/14 LOC 11,800 11,800 California Infrastructure & Economic Development Bank Revenue (State Clean Water Revolving Fund) 2.000% 10/1/14 2,825 2,829 California Municipal Finance Authority Recovery Zone Revenue (Chevron USA Inc. Project) VRDO 0.010% 9/2/14 10,690 10,690 California Municipal Finance Authority Revenue (Notre Dame High School, San Jose) VRDO 0.060% 9/5/14 LOC 4,725 4,725 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.040% 9/2/14 LOC 13,200 13,200 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 4/1/15 (Prere.) 1,500 1,542 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/1/15 11,000 11,155 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/1/15 2,000 2,028 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/30/15 12,000 12,187 California State University CP 0.080% 10/2/14 LOC 9,000 9,000 California State University Revenue Systemwide 0.390% 11/1/14 4,415 4,417 1 California State University Revenue Systemwide TOB VRDO 0.070% 9/5/14 13,980 13,980 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.050% 9/5/14 123,690 123,690 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.060% 9/5/14 LOC 10,105 10,105 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.050% 9/5/14 LOC 8,490 8,490 California Statewide Communities Development Authority Multifamily Housing Revenue (Village Green Apartments) VRDO 0.060% 9/5/14 LOC 5,800 5,800 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.060% 9/5/14 LOC 11,900 11,900 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.040% 9/5/14 LOC 24,000 24,000 California Statewide Communities Development Authority Revenue (Kaiser Permanente) CP 0.080% 10/6/14 1,500 1,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) CP 0.130% 12/3/14 12,500 12,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) CP 0.130% 5/1/15 23,750 23,750 California Statewide Communities Development Authority Revenue (Kaiser Permanente) CP 0.130% 5/1/15 35,000 35,000 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.030% 9/5/14 31,500 31,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.030% 9/5/14 29,450 29,450 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.050% 9/5/14 37,803 37,803 1 California Statewide Communities Development Authority Revenue (Trinity Health) TOB VRDO 0.050% 9/5/14 2,175 2,175 California Statewide Communities Development Authority Revenue (University of San Diego) VRDO 0.040% 9/5/14 LOC 23,125 23,125 1 Cerritos CA Community College District GO TOB VRDO 0.070% 9/5/14 7,845 7,845 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.050% 9/5/14 LOC 37,940 37,940 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/14 3,000 3,012 Contra Costa CA Municipal Water District Revenue (Extendible) CP 0.100% 3/28/15 9,000 9,000 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/15 3,510 3,638 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.110% 2/6/15 12,200 12,200 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 3/1/15 17,000 17,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 3/8/15 5,000 5,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 3/24/15 5,975 5,975 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.110% 4/11/15 27,500 27,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 4/20/15 15,000 15,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.110% 5/1/15 20,800 20,800 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.050% 9/5/14 9,260 9,260 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.060% 9/5/14 1,590 1,590 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.040% 9/5/14 8,600 8,600 2 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.070% 2/27/15 24,000 24,000 2 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.060% 5/22/15 10,000 10,000 Elsinore Valley CA Municipal Water District COP VRDO 0.040% 9/5/14 LOC 7,800 7,800 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.050% 9/5/14 LOC 4,250 4,250 Fremont CA COP VRDO 0.040% 9/5/14 LOC 27,690 27,690 Fremont CA COP VRDO 0.040% 9/5/14 LOC 14,445 14,445 Fremont CA COP VRDO 0.040% 9/5/14 LOC 8,165 8,165 Fremont CA Union High School District TRAN 1.000% 6/30/15 5,000 5,036 Garden Grove CA Housing Authority Multifamily Housing Revenue (Valley View Senior Villas Project) VRDO 0.070% 9/5/14 LOC 9,100 9,100 Hemet CA Multifamily Housing Revenue (Sunwest Retirement Village) VRDO 0.050% 9/5/14 1,000 1,000 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.020% 9/2/14 LOC 8,000 8,000 2 Irvine CA Ranch Water District Revenue PUT 0.060% 3/12/15 8,750 8,750 2 Irvine CA Ranch Water District Revenue PUT 0.060% 3/12/15 5,840 5,840 Irvine CA Reassessment District No. 85-7A Improvement Revenue VRDO 0.020% 9/2/14 LOC 22,926 22,926 Livermore CA COP VRDO 0.040% 9/5/14 LOC 12,995 12,995 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Richards Manor) VRDO 0.050% 9/5/14 LOC 4,770 4,770 Los Altos CA Union High School District TRAN 1.000% 6/30/15 5,000 5,037 1 Los Angeles CA Community College District GO TOB VRDO 0.050% 9/5/14 15,940 15,940 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.060% 9/5/14 LOC 6,000 6,000 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.060% 9/5/14 LOC 19,200 19,200 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.050% 9/5/14 5,100 5,100 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.050% 9/5/14 6,400 6,400 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.060% 9/5/14 2,500 2,500 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.060% 9/5/14 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.080% 9/5/14 9,995 9,995 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.090% 9/5/14 7,975 7,975 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.090% 9/5/14 18,880 18,880 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.060% 9/2/14 13,110 13,110 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.060% 9/5/14 10,900 10,900 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.060% 9/5/14 7,495 7,495 Los Angeles CA Department of Water & Power Revenue VRDO 0.020% 9/2/14 3,700 3,700 Los Angeles CA Department of Water & Power Revenue VRDO 0.030% 9/5/14 18,950 18,950 Los Angeles CA Department of Water & Power Revenue VRDO 0.030% 9/5/14 22,900 22,900 Los Angeles CA Department of Water & Power Revenue VRDO 0.040% 9/5/14 10,000 10,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.040% 9/5/14 21,175 21,175 Los Angeles CA Department of Water & Power Revenue VRDO 0.040% 9/5/14 10,050 10,050 Los Angeles CA Department of Water & Power Revenue VRDO 0.040% 9/5/14 33,900 33,900 Los Angeles CA GO 4.000% 9/1/14 5,000 5,000 Los Angeles CA GO 5.000% 9/1/14 (Prere.) 2,000 2,000 Los Angeles CA Harbor Department Revenue CP 0.070% 9/22/14 20,000 20,000 Los Angeles CA Harbor Department Revenue CP 0.090% 9/22/14 25,000 25,000 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.060% 9/5/14 2,680 2,680 Los Angeles CA Multifamily Housing Revenue (Beverly Park Apartments) VRDO 0.070% 9/5/14 LOC 15,500 15,500 Los Angeles CA Multifamily Housing Revenue (Fountain Park Project) VRDO 0.050% 9/5/14 LOC 40,000 40,000 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.070% 9/5/14 LOC 6,595 6,595 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.060% 9/5/14 LOC 23,600 23,600 Los Angeles CA TRAN 1.500% 6/25/15 25,000 25,282 Los Angeles CA Unified School District GO 0.500% 7/1/15 4,305 4,318 1 Los Angeles CA Unified School District GO TOB VRDO 0.060% 9/5/14 6,660 6,660 1 Los Angeles CA Unified School District GO TOB VRDO 0.060% 9/5/14 9,995 9,995 1 Los Angeles CA Unified School District GO TOB VRDO 0.060% 9/5/14 9,145 9,145 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.060% 9/5/14 7,500 7,500 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 3,000 3,121 Los Angeles County CA Multifamily Housing Revenue (Valencia Village Project) VRDO 0.050% 9/5/14 6,325 6,325 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 12/31/14 4,200 4,226 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 1/30/15 3,000 3,022 Los Angeles County CA TRAN 1.500% 6/30/15 30,000 30,342 1 Los Angeles County CA Unified School District GO TOB VRDO 0.060% 9/5/14 5,000 5,000 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.040% 9/2/14 LOC 12,840 12,840 2 Metropolitan Water District of Southern California Revenue PUT 0.060% 2/9/15 13,180 13,180 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.070% 9/5/14 7,100 7,100 Metropolitan Water District of Southern California Revenue VRDO 0.030% 9/5/14 13,900 13,900 Metropolitan Water District of Southern California Revenue VRDO 0.030% 9/5/14 8,265 8,265 Mountain View Whisman CA School District GO 1.000% 9/1/14 4,200 4,200 1 Nuveen California Dividend Advantage Municipal Fund 2 VRDP VRDO 0.150% 9/5/14 LOC 25,000 25,000 1 Nuveen California Dividend Advantage Municipal Fund 3 VRDP VRDO 0.130% 9/5/14 LOC 35,000 35,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.120% 9/5/14 LOC 24,000 24,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.120% 9/5/14 LOC 41,600 41,600 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.120% 9/5/14 LOC 14,900 14,900 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.130% 9/5/14 LOC 18,000 18,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.140% 9/5/14 LOC 14,800 14,800 Nuveen Insured California AMT-Free Municipal Income Fund VRDP VRDO 0.110% 9/5/14 LOC 39,500 39,500 Nuveen Insured California Tax-Free Advantage Municipal Fund VRDP VRDO 0.130% 9/5/14 LOC 5,900 5,900 3 Ohlone CA Community College District GO 1.000% 11/1/14 3,000 3,004 3 Ohlone CA Community College District GO 1.000% 8/1/15 1,945 1,960 Orange County CA Apartment Development Revenue VRDO 0.040% 9/5/14 LOC 9,550 9,550 Orange County CA Apartment Development Revenue VRDO 0.040% 9/5/14 LOC 41,800 41,800 Orange County CA Sanitation District COP BAN 2.000% 10/16/14 15,250 15,284 Orange County CA Water District COP VRDO 0.050% 9/5/14 8,600 8,600 Orange County CA Water District CP 0.100% 10/1/14 LOC 20,400 20,400 Otay CA Water District (Capital Project) COP VRDO 0.030% 9/5/14 LOC 7,310 7,310 Palo Alto CA Unified School District GO 3.000% 7/1/15 1,000 1,024 Pasadena CA Water Revenue 4.000% 6/1/15 1,760 1,810 1 Peralta CA Community College District Revenue TOB VRDO 0.050% 9/5/14 19,645 19,645 1 Riverside CA Electric Revenue TOB VRDO 0.040% 9/2/14 6,995 6,995 Riverside CA Electric Revenue VRDO 0.030% 9/5/14 LOC 10,000 10,000 Riverside CA Electric Revenue VRDO 0.030% 9/5/14 LOC 31,725 31,725 2 Riverside CA Water Revenue PUT 0.070% 4/1/15 13,965 13,965 Riverside County CA Industrial Development Authority Empowerment Zone Facility Revenue (Guy Evans Inc. Project) VRDO 0.050% 9/5/14 LOC 4,715 4,715 Riverside County CA Public Facility Project COP VRDO 0.040% 9/5/14 LOC 5,500 5,500 Riverside County CA Teeter Notes 2.000% 10/15/14 20,000 20,043 Riverside County CA TRAN 1.500% 6/30/15 50,000 50,572 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.040% 9/5/14 44,400 44,400 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.040% 9/5/14 6,605 6,605 Sacramento CA Municipal Utility District Revenue VRDO 0.030% 9/5/14 LOC 10,500 10,500 Sacramento CA Municipal Utility District Revenue VRDO 0.030% 9/5/14 LOC 28,000 28,000 Sacramento CA Municipal Utility District Revenue VRDO 0.030% 9/5/14 LOC 25,300 25,300 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.030% 9/5/14 17,700 17,700 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.040% 9/5/14 12,000 12,000 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.040% 9/5/14 LOC 10,200 10,200 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.040% 9/5/14 LOC 12,300 12,300 1 Sacramento County CA Sanitation Districts Financing Authority Revenue TOB VRDO 0.050% 9/5/14 LOC 7,550 7,550 1 San Bernardino CA Community College District GO TOB VRDO 0.060% 9/5/14 4,620 4,620 San Bernardino County CA TRAN 2.000% 6/30/15 25,000 25,388 1 San Bernardino County CA Transportation Authority Revenue TOB VRDO 0.060% 9/5/14 12,100 12,100 1 San Diego CA Community College District GO TOB VRDO 0.050% 9/5/14 5,710 5,710 1 San Diego CA Community College District GO TOB VRDO 0.050% 9/5/14 5,000 5,000 1 San Diego CA Community College District GO TOB VRDO 0.070% 9/5/14 5,000 5,000 San Diego CA County & School District TRAN 2.000% 6/30/15 10,000 10,156 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.060% 9/5/14 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.060% 9/5/14 LOC 32,440 32,440 1 San Diego CA Public Facilities Financing Authority Sewer Revenue TOB VRDO 0.050% 9/5/14 8,280 8,280 San Diego CA Unified School District TRAN 1.500% 6/30/15 10,000 10,114 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.050% 9/5/14 1,745 1,745 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.030% 9/5/14 45,845 45,845 San Diego County CA Water Authority Extendible CP 0.100% 3/16/15 5,000 5,000 San Diego County CA Water Authority Revenue COP 5.000% 5/1/15 (Prere.) 2,000 2,065 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.100% 9/5/14 6,100 6,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.100% 9/5/14 6,500 6,500 San Diego County CA Water Authority Revenue CP 0.090% 12/1/14 10,000 10,000 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.060% 9/5/14 9,900 9,900 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.060% 9/5/14 3,335 3,335 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.030% 9/5/14 LOC 41,550 41,550 San Francisco CA City & County International Airport Revenue CP 0.070% 9/26/14 LOC 16,000 16,000 San Francisco CA City & County International Airport Revenue CP 0.090% 10/2/14 LOC 3,000 3,000 San Francisco CA City & County International Airport Revenue VRDO 0.030% 9/5/14 LOC 24,900 24,900 San Francisco CA City & County International Airport Revenue VRDO 0.040% 9/5/14 LOC 13,000 13,000 1 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.060% 9/5/14 6,800 6,800 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.040% 9/5/14 LOC 80,100 80,100 1 San Francisco CA City & County Unified School District GO TOB VRDO 0.060% 9/5/14 14,720 14,720 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.060% 9/5/14 LOC 15,700 15,700 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.060% 9/5/14 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.080% 9/5/14 7,310 7,310 1 San Mateo County CA Community College District GO TOB PUT 0.110% 10/2/14 10,705 10,705 Sequoia CA Union High School District TRAN 1.000% 7/10/15 9,815 9,889 1 Sonoma County CA Junior College District GO TOB VRDO 0.050% 9/5/14 LOC 30,190 30,190 Southern California Public Power Authority Revenue VRDO 0.030% 9/5/14 LOC 17,440 17,440 1 Sunnyvale CA Wastewater Revenue TOB PUT 0.120% 9/25/14 8,720 8,720 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.030% 9/5/14 LOC 6,000 6,000 Turlock CA Irrigation District Revenue CP 0.090% 10/1/14 LOC 4,500 4,500 University of California Regents Medical Center Pooled Revenue VRDO 0.030% 9/5/14 5,000 5,000 1 University of California Regents Medical Center Revenue TOB VRDO 0.050% 9/5/14 4,100 4,100 1 University of California Revenue TOB VRDO 0.050% 9/2/14 25,100 25,100 1 University of California Revenue TOB VRDO 0.050% 9/2/14 8,600 8,600 1 University of California Revenue TOB VRDO 0.050% 9/5/14 5,125 5,125 1 University of California Revenue TOB VRDO 0.050% 9/5/14 29,195 29,195 1 University of California Revenue TOB VRDO 0.060% 9/5/14 3,400 3,400 1 University of California Revenue TOB VRDO 0.060% 9/5/14 22,200 22,200 1 University of California Revenue TOB VRDO 0.060% 9/5/14 2,190 2,190 1 University of California Revenue TOB VRDO 0.060% 9/5/14 3,495 3,495 1 University of California Revenue TOB VRDO 0.060% 9/5/14 6,000 6,000 1 University of California Revenue TOB VRDO 0.060% 9/5/14 19,577 19,577 University of California Revenue VRDO 0.040% 9/5/14 23,200 23,200 University of California Revenue VRDO 0.040% 9/5/14 20,000 20,000 Val Verde CA Unified School District TRAN 1.500% 9/1/14 3,150 3,150 Ventura County CA TRAN 1.500% 7/1/15 16,500 16,688 Western Municipal Water District Facilities Authority California Water Revenue VRDO 0.030% 9/5/14 LOC 20,475 20,475 Westlands CA Water District COP VRDO 0.040% 9/5/14 LOC 23,325 23,325 Total Tax-Exempt Municipal Bonds (Cost $3,609,293) Total Investments (100.3%) (Cost $3,609,293) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2014, the aggregate value of these securities was $851,880,000, representing 23.7% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2014. KEY TO ABBREVIATIONS ARS - Auction Rate Security.
